Citation Nr: 1529336	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  12-15 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a rating in excess of 10 percent for acne vulgaris.  


REPRESENTATION

Appellant represented by:	Marcia L. Moellring, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1970 to October 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO).  In April 2015, a videoconference hearing was held before the undersigned.  A transcript of the hearing is in the Veteran's record.  At the hearing he was granted a 2-week abeyance period for the submission of additional evidence.  Additional evidence, including medical literature, was received.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.  


REMAND

On October 2010 VA examination (the most recent examination in connection with the instant claim), the examiner noted that the Veteran did not have any active lesions but had many scars from past cystic lesions on his face, neck, chest, back, and arms.  The criteria for rating scars require specific findings regarding the characteristics of the scars (e.g., size, area affected, disfigurement, deep/superficial, linear).  See 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801, 7802, 7804.  As the October 2010 VA examiner did not provide sufficient findings to adequately address the rating criteria for the scars associated with the Veteran's acne vulgaris, a remand for another examination is necessary.  

Additionally, at issue is whether the Veteran's acne vulgaris has required constant or near-constant systemic therapy such as corticosteroids or other immuno-suppressive drugs.  VA and private treatment records show that he has had tetracycline, erythromycin, doxycycline, and minocycline (taken orally) prescribed to treat his acne vulgaris.  He asserts that such antibiotics constitute "systemic therapy such as corticosteroids or other immunosuppressive drugs," and has submitted medical literature (Acne: Systemic Treatment) in support of his claim.  That the medication is oral suggests it is systemic.  And the evidence in the record suggests (and the argument and testimony at the hearing support) that it is at least near constant.  The question remaining (whether the treatment is such as with corticosteroids or other immunosuppressives) is a medical question, and medical guidance is needed.   

Accordingly, the case is REMANDED for the following:

1. The AOJ should arrange for the Veteran to be afforded a dermatology examination to determine the current severity of his service-connected acne vulgaris.  The entire record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  The examiner must be provided a copy of the criteria for rating scars from past acne vulgaris lesions, including based on disfigurement of the head, face, or neck (Code 7800), as scars (Codes7801-7805).  Based on a review of the entire record, the examiner should provide opinions that respond to the following:  

(a) Please identify the percentages of the entire body and exposed areas with active acne vulgaris involvement.  

(b) Regarding scars from past acne vulgaris lesions, please identify their location and dimensions, and whether they are deep or superficial, unstable or painful, or cause disfigurement of the head, face, or neck.  The examiner should also note whether the Veteran's scars cause any impairment of function, and if so, the nature of the impairment.  

(c) Was the Veteran's treatment for the acne with medication systemic therapy such as with corticosteroids or other immunosuppressive drugs?  If so, confirm that it has been constant or near-constant.  

The examiner must explain the rationale for all opinions (reflecting acknowledgment of the medical literature supported on behalf of the Veteran), citing to supporting factual data and/or medical literature, as appropriate.  

2. The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his attorney opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

